 Case 2:19-cv-04716-AB-KS Document 60 Filed 04/24/20 Page 1 of 6 Page ID #:603



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10    MICHAEL GRECCO                                 Case No. 2:19-cv-04716-AB-KS
      PRODUCTIONS, INC.,
11
                                     Plaintiff,      ORDER DENYING DEFENDANT’S
12                                                   MOTION FOR ATTORNEYS’ FEES
                                                     AND COSTS [DKT. NO. 47]
13    v.
14
      BDG MEDIA, INC.,
15
16                                   Defendant.
17
           I.       INTRODUCTION
18               Before the Court is Defendant BDG Media, Inc.’s (“Defendant”) motion for
19   attorneys’ fees and costs. (Dkt. No. 47.) Plaintiff Michael Grecco Productions, Inc.
20   (“Plaintiff”) filed an opposition (Dkt. No. 53), and Defendant filed a reply (Dkt. No.
21   58.) The Court found this matter suitable for decision without oral argument and took
22   Defendant’s motion under submission. (Dkt. No. 59.) For the reasons stated below,
23   the Court DENIES Defendant’s motion for attorneys’ fees and costs.
24         II.      BACKGROUND
25                  a.    Plaintiff’s complaint
26               On May 30, 2019, Plaintiff filed its complaint alleging that Defendant infringed
27   Plaintiff’s copyright. (Dkt. No. 1) In its complaint, Plaintiff alleged that Defendant
28
                                                   1.
 Case 2:19-cv-04716-AB-KS Document 60 Filed 04/24/20 Page 2 of 6 Page ID #:604



1    misappropriated photos owned by Plaintiff by placing them on Defendant’s website
2    without Plaintiff’s permission. (Id. ¶¶ 18–19, 25.) Plaintiff accordingly brought suit
3    seeking injunctive and monetary relief. (Id. ¶¶ 30–31.)
4              b.     Defendant’s motions to dismiss Plaintiff’s complaint and
5                     Plaintiff’s First Amended Compliant
6          On July 29, 2019, Defendant moved to dismiss Plaintiff’s copyright

7    infringement claim on the ground that it was time-barred. (Dkt. No. 17 at 5-6.) The

8    Court granted Defendant’s motion, and gave Plaintiff leave to amend its complaint.

9    (Dkt. No. 27.) Plaintiff filed its First Amended Complaint on December 12, 2019, and

10   Defendant similarly moved to dismiss Plaintiff’s First Amended Complaint on statute

11   of limitations grounds. (Dkt. Nos. 35, 38.) On February 26, 2020, the Court granted

12   Defendant’s motion to dismiss Plaintiff’s First Amended Complaint without leave to

13   amend, concluding that Plaintiff’s copyright infringement claim was time-barred.

14   (Dkt. No. 45.) Defendant now moves to recover attorneys’ fees and costs pursuant to

15   17 U.S.C. § 505. (Dkt. No. 47.)

16      III.   LEGAL STANDARD

17         Under the Copyright Act, the Court has the discretion to award reasonable

18   attorneys’ fees and costs to the prevailing party. See 17 U.S.C. § 505. In deciding

19   whether to award attorneys’ fees under the Copyright Act, “[c]ourts may consider but

20   are not limited to five factors . . . (1) the degree of success obtained, (2) frivolousness,
21   (3) motivation, (4) objective reasonableness of the losing party’s legal and factual
22   arguments, and (5) the need to advance considerations of compensation and
23   deterrence.” See Tresóna Multimedia, LLC v. Burbank High Sch. Vocal Music Ass’n.,
24   953 F.3d 638, 653 (9th Cir. 2020) (alterations and internal quotation marks omitted).
25   Although “objective reasonableness carries significant weight, courts must view all of
26   the circumstances of a case on their own terms, in light of the Copyright Act’s
27   essential goals.” See Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1989
28   (2016). However, when a party prevails on a technical defense—such as the statute of
                                             2.
 Case 2:19-cv-04716-AB-KS Document 60 Filed 04/24/20 Page 3 of 6 Page ID #:605



1    limitations—rather than the merits of an infringement claim, “a fee award is less
2    justified.” See Tresóna, 953 F.3d at 653 (citing Fantasy, Inc. v. Fogerty, 94 F.3d 553,
3    560 (9th Cir. 1996)).
4       IV.    DISCUSSION
5              a.    Degree of success obtained
6          First, with respect to the degree of success obtained, Defendant contends that it
7    obtained complete success in defending against Plaintiff’s copyright infringement
8    claim, and that this factor should accordingly weigh strongly in favor of awarding
9    attorneys’ fees. (See Dkt. No. 47 at 7.) However, the Court’s rulings based on the
10   statute of limitations did not address the merits of Plaintiff’s copyright infringement
11   claim. (See Dkt. Nos. 34, 45.) Because “a fee award is less justified when copyright
12   defendants do not . . . reach the merits, prevailing instead on technical defenses,”
13   Tresóna, 953 F.3d at 653, the degree of success obtained by Defendant weighs against
14   an award of attorneys’ fees.
15             b.    Frivolousness and objective reasonableness
16         Second, with respect to the frivolousness and objective reasonableness of
17   Plaintiff’s position, “[a] claim is frivolous when it is clearly baseless and involves
18   fantastic or delusional scenarios.” See Epikhin v. Game Insight N. Am., No. 14-CV-
19   04383-LHK, 2016 WL 1258690, at * 6 (N.D. Cal. Mar. 31, 2016) (internal quotation
20   marks omitted). By contrast, “a claim is objectively unreasonable where the party
21   advancing it ‘should have known from the outset that its chances of success . . . were
22   slim to none.’” See Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
23   2015 WL 1746484, at *11 (C.D. Cal. Mar. 24, 2015) (quoting SOFA Entmt., Inc. v.
24   Dodger Prods., Inc., 709 F.3d 1273, 1280 (9th Cir. 2013)). The fact that a party’s
25
     position is unsuccessful is insufficient to conclude that it was frivolous or objectively
26
     unreasonable. See Seltzer v. Green Day, Inc., 725 F.3d 1170, 1181 (9th Cir. 2013).
27
28
                                                3.
 Case 2:19-cv-04716-AB-KS Document 60 Filed 04/24/20 Page 4 of 6 Page ID #:606



1          Here, Plaintiff’s suit was not “a close and difficult case[.]” See Seltzer, 725 F.3d
2    at 1181. Rather, both Plaintiff’s complaint and its First Amended Compliant failed to
3    allege plausible facts justifying application of the delayed discovery rule. (See Dkt.
4    Nos. 34, 45). Given the three-year statute of limitations for civil actions under the
5    Copyright Act, see 17 U.S.C. § 507(b), Plaintiff should have known that failing to
6    allege facts demonstrating application of the delayed discovery rule rendered its
7    chances of success “slim to none.” See SOFA Entmt., 709 F.3d at 1280. Accordingly,
8    because Plaintiff’s position was objectively unreasonable, this factor weighs in favor
9    of awarding attorneys’ fees.
10             c.    Motivation and need to advance considerations of deterrence and
11                   compensation
12         Third, with respect to Plaintiff’s motivation and the need to advance

13   considerations of deterrence and compensation, “[b]ad faith in asserting a copyright

14   claim, while not a necessary prerequisite to an award of fees, is a factor taken into

15   consideration in evaluating whether a fee award is appropriate.” See Baker v. Baker,

16   No. 16-cv-08931 VAP (JPRx), 2018 WL 6190597, at *7 (C.D. Cal. Aug. 31, 2018).

17   “A finding of bad faith can be based on both the conduct during the litigation as well

18   as the actions that led to the lawsuit.” Id. Here, Defendant contends that Plaintiff

19   litigated this case in bad faith because Plaintiff reasserted its copyright infringement

20   claim after the Court granted Defendant’s first motion to dismiss with leave to amend.
21   (Dkt. No. 47 at 9–10.) Although Plaintiff failed to cure the deficiencies in its
22   complaint that the Court identified, there is no indication that this failure came as a
23   result of Plaintiff’s bad faith, as opposed to the hurdles posed by the Copyright Act’s
24   statute of limitations. Further, although Defendant contends that Plaintiff
25   unnecessarily forced Defendant to defend itself for almost one year, Plaintiff correctly
26   argues in opposition that the delays in resolving this case were largely the result of
27   stipulations between the parties. (See Dkt. Nos. 16, 24, 36, 39, 55.) Finally,
28   Defendant’s statement that Plaintiff is a “copyright trolling operation” that has filed 73
                                                4.
 Case 2:19-cv-04716-AB-KS Document 60 Filed 04/24/20 Page 5 of 6 Page ID #:607



1    lawsuits does not weigh in favor of awarding fees, as Plaintiff argues that it is the
2    creator and rights-holder of thousands of photographs, many of which may have been
3    posted online without Plaintiff’s permission. See Epikhin, 2016 WL 1258690, at *9
4    (noting that the Copyright Act furthers its purpose of encouraging the production of
5    original works “by incentivizing plaintiffs to protect their copyrights[.]”) Accordingly,
6    Plaintiff’s motivation and the need to advance considerations of deterrence and
7    compensation do not weigh in favor of an award of attorneys’ fees.
8              d.    Purposes of the Copyright Act
9          Finally, with respect to whether Defendant’s successful defense furthered the
10   purposes of the Copyright Act, “[t]he primary objective of the Copyright Act is to
11   encourage the production of original literary, artistic, and musical expression for the
12   good of the public.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 524 (1994). Here,
13   Defendant prevailed not on the basis of a substantive defense to the merits of
14   Plaintiff’s claim, but rather on a technical statute of limitations defense. Defendant
15   makes no showing as to “how invalidating [Plaintiff’s] [copyright infringement claim]
16   on technical grounds serves to ‘encourage the production’ of creative works.” See
17   Epikhin, 2016 WL 1258690, at *9. In resolving this suit, “[t]he Court made no
18   determination whether Plaintiff[] ha[s] a valid copyright or whether Defendant[]
19   infringed that copyright.” Id. Accordingly, because Defendant has not shown that its
20   success on technical grounds furthers the purposes of the Copyright Act, this factor
21   weighs against awarding attorneys’ fees.
22             e. Balancing the factors
23         Weighing the totality of the circumstances, the Court concludes that this is not a
24   case where an award of attorneys’ fees is warranted. Although Plaintiff’s litigation
25
     position was objectively unreasonable, a factor that carries “significant weight,” see
26
     Kirtsaeng, 136 S. Ct. at 1989, Defendant prevailed on entirely technical grounds,
27
     leaving the merits of Plaintiff’s infringement claim untouched. Additionally, there is
28
                                                5.
 Case 2:19-cv-04716-AB-KS Document 60 Filed 04/24/20 Page 6 of 6 Page ID #:608



1    no evidence that Plaintiff brought suit in bad faith, or that an award of attorneys’ fees
2    is necessary to deter future unmeritorious litigation. Finally, Defendant has made no
3    showing that an award of fees would further the purposes of the Copyright Act by
4    encouraging the production of creative works.
5       V.      CONCLUSION
6            For the foregoing reasons, the Court DENIES Defendant’s motion for
7    attorneys’ fees and costs.
8
             IT IS SO ORDERED.
9
10
11   Dated: April 24, 2020            _______________________________________
                                      HONORABLE ANDRÉ BIROTTE JR.
12
                                      UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6.
